OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                                AUSTIN




                              opinion   Ho.
                              Ret



 ./.
I..

ii ~:
m,...   .’


                                              4 ot the ml.1 tax -ouina :   -.
      $Mnorable Alwln         E. Pape,   pags   2



                    "Question

                   "How 44n a pereon ofbr si%ty years of 664 and other-
           wise   a qualified   voter nowa reddent oi mnaalape         County,
           Texas, where no exemption oertificate       is issued to him,
           legally    vot6) in Bexar County, Texas, where suoh sxepaption
           c4rtiiioate     is required, after haring.been    a ,reeident OS
           Bsxar County for aix monthe following      the and of the poll
           tax paying period?


           V.C.S.          of Texae                   Opiaiarm,   Attorney     @neralt
            Mt8: 2955, 2958, 29
                              9i9,                    O-2434 dated    6-29-&lb.m
                 2960, 2961; 2  2,
                 2966, 2%7, 296s
                    This Departmsnti helti,gn       o;r;ini.on 330. .O-P&l&:
I~,
i
i:
.,.
I.
F;,
i:.   ,(
 ,,
..1
                                                                                         .
           need obtain noti~$$on                oertiSloaLsIn order to entltle
           them to ootei~
                    ~“It    is   the furtheropinionof t>is Department.
                                                                     that
           those~ exempt from the payment Oi the poll tar for the
           reaeon4 44t out in Artiole    2%8a, Vexnon~e Annotatsd
           Civil &tatutes,   and resldu    elrwhere    thaa &n,a oity
           at 10,000 inhabitant4    or m4re mat   obt4in an ereaption
           48rtiiiO4t4  on or before the 318t day of JaIiuary    of the
           year in u&loh they offer to vote, In orber to be entitled
           to aast their         bsllOtsr*

                  We are enolosing           a oopy of opinionNo. 0;2bjb        ior
      your oonvenienoe.
                  Art10148 2968 and 2955,Vernon*8 Annotated Girl1
      SOatute8, among other thing8 provide in etr44t that 4tsry
      perrron who 18 exempted by law from the p4Jment of the poll
I     tax, and who is in other respeotr  a qualltled voter,  who
I     r@siaea in a city or 10,000 inhabitante or uvxre, shall before
aonorable   Alwln B. Pape, paga 3


the 1st day of F’ebruuy of the year when     such voter shsll have
beoo31neantitled to such sxtmption obtain    from the tax oolleotor
of the aountp of his or her reeldanoe, a     osrtlfioateehowing
h&e or her exemption from the psyment~ of    a poll tax.
           Article   2968a, Vernon's   Amotated   Civil     Statutes,
prOVid60 in p4rtz
            wE*4ry pertin not eubjeot to the disqualirle&Aorr
     set out ln Artiole   2954 of the pe~rlsed Civil Statutes of
     1925, who doer not raeide in a oitp of &?,OOO i@abitants
     or more, aud who I8 exempt from the pa$3iiunt of the poll
     tax by ma8011 of the faot that he or she has not yet
     reaahsd the age.of 2l pears on the 18% daj 0f January
     prece8iag its levy, og who i8 ex4mpt .*apr the p8yment of
     tha poll tax beoaure ha or 8h4 ~48 not a resident      of t&e
     State On the 1st day of January pkeoeding itA levy, bub
     nbo shall ha70 alnoe boOmu sllgible~to     rote bg raascas
     of length of residtmoe   or age, aball;  on or before the
     318t day of Jantar~ of tha gear in whioh he or aho offers
     to vote, obtain from the assessor and oolleotor     of taxes
     for the county of hi4 ol: her residence a a,+rtlflaete    of
     exemption fraaa the paymat of the 'poll t4x, and no &oh
     person who he4 fail4d   Or refwmd to obtain 4u0h oertiricate
     of erunptlsn fronthe    payment ot the poll tax shall be
     allowed to vote. . . r"
($08 the oases of,Clark   7. Stubbs 131 %Vt. (2d)         663; and
Rogers v. Smith et al.,   119 9.X. f2d 678)
             The per&mm mentions& in yOlIr inquiry are now pOr8On8
realdIng elsewhere than in a city of 10,000 inhabitant8 or aore
an& are exempt from the payment of the poll tax by Article        29@,
Ve~non’a Annotated Civil Statutes.     Therefore,  these persan4
a8ed obtalu no exemption eertlfioste    in ordes to entitle    them
to Vote, provkled,   they oontinue to reside in Guadalupe County.
Rowever, if suoh persons move to San Antonio aud establfsh        their
reeldeuce there, before they are -titled      to vote they mat
obtain a oertificate   of exemption BE)required by titfole     2968,
Vernon’s Annotated Civil Statute8.     ITnd8r tM fasts abated in
pour letter,   thesa p4T4On8 wi*ill mOV4t0 %ui bntMi0 aitW
ITan. 31, 1942 and till   be unable to seoure thefir oertifieates
of exwtlon     in San Antonlo, TOXW, However, such parsona,
Eonarable Alwin 5.:. Paps, page &


to be entitled     to Vote in San Antonio, must have their axemp-
tion oertlfiaates.      Xowever, it auah persona reside in Bexar
County and not in a city of 10,000 inhabitants or mare, it '.
is not necesaa~ry ior them to obtain an exemption certificate
in order to entitle the31to vote.
            Although the statutes do not require persons who
are 60 years of age or over , residing elsewhere than in a
city of 10,000 inhabitants or more and vi&o are exempt Zrom
the payment of poll tax in accordance with the provisions
of Article  2960, supra, need obtain no exemption oertifioatr
in order tc entitle  them to vote, the statutes   do not prohibit
such persons from obtaining exemption oertificates.
             Therefore,   it is our opinion that the above mentioned
puaons oan obtain their exemption ocrtitloatea      in Ouadalups
County before moving to Bexar County, and ii suoh exemption
certificates   are obtained beioro Pebruary 1, X%2, suoh persons
will be entitled    to tote in Bexar County, Texas, proyided,  ruoh
psmon~ shall not otherwise be disqualified,      by law.
            Wwever, in thi8 aonneotion we want to point oat
that the county or State would not be liable   for the fees
as prwlded    by Article 2994, Vemon’a Annotated  Civil Statutss,
to thm tax assessor oolleotor   for issuing sush exemption oertifl-
catrswhsre the same sre not required by law as in the aatter
underconsideration.
                                         Yours very truly


                                                        ^ .,.         ,J         ’   ’
                                         ,,,,,&&&L              _uI     -L-4.*-.:-       ‘.-
                                    BY
                                                     Ardell           Williams
                                                                      Assistant